 BI-LO,INC.489Bi-Lo,Inc.andAlvin H.Campbell.Case 11-CA-5327January 17. 1974DECISION AND ORDERBy CHAIRMAN MILL ER AND MEMBERSFANNING AND PENLLLOOn September 28, 1973, Administrative Law JudgeMarion C. Ladwig issued the attached Decision inthis proceeding. Thereafter, Respondent filed excep-tions and a supporting brief.Pursuant to the provisions of Section 3(b) of theNationalLabor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings,' andconclusions of the Administrative Law Judge2 and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Bi-Lo, Inc.,Mauldin, South Carolina, its officers, agents. succes-sors, and assigns, shall take the action set forth in thesaid recommended Order.1The Respondent has exceptedto certain credibilityfindings made bytheAdministrative Law JudgeIt is theBoard's establishedpolicy not tooverrule an Administrative Law Judge'sresolutionswith respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrectStandard Drv WallProducts,Inc, 91 NLRB544, enfd. 188 F 2d 362 (C.A. 3. 1951) We have carefullyexamined the record and find no basis for reversing his findings.2In finding an 8(a)(1) violation in the dischargeof Edwardsfor engaginginconcerted activity theAdministrativeLaw Judge considered thecompany's"prior illegal actions in preventing unionization"inBi-Lo, Inc,163 NLRB 1009 (1967). enfd 386 F 2d 834 (C A. 4, 1967). We disavow anyreliance onsuch conduct, which occurredover 6 years before the eventsherein,as there is sufficient evidence of the Respondent'sunlawfulmotivation to support the Administrative Law Judge's conclusion in thismatter without relying on the prior caseDECISIONSrATFMENT OF THE CASEMARION C. LADWJG, Administrative Law Judge: Thiscase was tned at Greenville, South Carolina, on August 7,1973.1The -charge was filed by an individual, AlvinCampbell, onMay 21 (amended June 11), and thecomplaint was issued on June 29. The primary issues arewhether the Company, the Respondent-after one of itssupervisors (upon the Company's instructions) appeared ata meeting held by drivers at a truckstop to discuss wagesand other complaints--discharged two of the drivers whocalled and spoke at the meeting for engaging in protectedconcerted activity, in violation of Section 8(a)(1) of theNational Labor Relations Act.Upon the entire record,2 including my observation of thedemeanor of the witnesses, and after due consideration ofthe bnefs filed by the General Counsel and the Company, Imake the following:FINDINGS OF FACT1.JURISDICTIONThe Company,with a warehouse in Mauldin, SouthCarolina,is engaged in the retail sale of groceries,produce,meat,and other goods at Greenville,South Carolina, whereitannually sells and distributes goods valued in excess of$500,000 and receivesgoodsvalued in excess of $50,000directlyfrom outside the State.The Companyadmits, andI find, that it isan employerengaged in commerce withinthe meaning of Section2(6) and (7) of the Act.II.ALLEGED UNFAIR LABOR PRACTICESA.IntroductionIn 1967, the Board found that the Company, during aunion organizing effort, illegally interrogated employees.made threats of reprisal, engaged in surveillance of unionactivity, and discriminatonly discharged three employees.Bi-Lo, Inc.,163 NLRB 1009 (1967), enfd. 386 F.2d 834(C.A.4, 1967).On December 19, 1972, 10 or 11 of the Company's 27truckdriversmet at a truckstop about 2 miles from thecompany warehouse to discuss their complaints aboutwages, dispatcher favoritism, and other matters, and toprepare for a meeting with management. Without invita-tion,Driver Supervisor Parker Holliday (upon instructionsfromWarehouse Manager LloydSimmons)went to themeeting. He requested, and was given, permission to enter.His brother, dnver Spencer Holliday, and driver WilliamEdwards (both of whom had invited other drivers to themeeting), assured him that it was not a union meeting andtold him about the drivers' complaints. Some of the otherdrivers then spoke, and Supervisor Holliday promised toseek some relief from management. He assured them thatthey would not be discharged for attending the meeting.After the meeting, Supervisor Holliday telephonedManager Simmons, reported who was there and what thecomplaints were, and indicated that there was not a unioninvolved, stating "he didn't think it was anythingserious."The next day, December 20, Simmons reported themeeting to Vice President Henry Veach, who later that dayasked Simmons "what I thought about it." The followingmorning,December 21, driver Edwards' timecard waspulled, and Simmons discharged him. On December 29,driverHollidaywas also terminated. Thereafter, theCompany gave some wageincreasesand discharged theiAll dates are from October 1972 until August 1973 unless otherwisestated.2The General Counsel's motion to correct transcript, in in 2 of his brief,is denied for lack of merit208 NLRB No. 72 490DECISIONSOF NATIONALLABOR RELATIONS BOARDdispatcher for favoritism. Apparently the remaining driversdid not seek union representation.The General Counsel contends, and the Companydenies, that the two drivers were discharged because oftheir role in the December 19 meeting.B.Discharge of EdwardsDriver Edwards credibly testified that on the morning ofDecember 21 (the second morning after the drivers'meeting), he could not find his timecard, and ManagerSimmonsmotioned for him. They walked out of the sidedoor "where we could be by ourselves,"and Simmonshanded him two checks, "told me he hated to do this" but"he was going to have to let me go... you are not satisfiedwith your job,we will have to give you time off to hunt youanother job." (Emphasis supplied.) Edwards took thechecks and left. (When asked about this account of theconversation, Simmons testified "that's exactly the way Igive it to him.") Edwards, who had been employed since1967, crediblytestifiedthat there had been no priorindication that he would be discharged.Manager Simmons first testified on direct examinationthathe decided to discharge Edwards "Because hecontinued griping and complaining about his job." Howev-er,he testified on cross-examination that Edwards hadbeen griping about working on Saturdays for 2 or 3months, and that he had never warned Edwards about this.(He testified that he did not know whether SupervisorHolliday had warned Edwards. Holliday did not testify.Edwards admitted complaining about working on Satur-days,inexcessof 50 hours a week.) When furtherquestioned on direct examination about "any specificinstance" which gave rise to the discharge, Simmons gave adifferent reason. He claimed that "every time" Edwardscame in early with his truck and would be asked to workovertime, he would go home without permission. Whenrepeatedly asked for any occurrence which precipitated thedischarge, Simmons finally claimed that onMonday,December 18 (the day before the drivers'meeting),Edwards went home without permission after the dispatch-er told Edwards there were more runs to make. It was atthat point, according to Simmons, "I made up my mind tolethim go." When asked why he waited from Mondayuntil Thursday to discharge Edwards, Simmons answered,"The best I can recall, I didn't see him any more fromMonday until Thursday." However, Simmons did not haveEdwards' timecard pulled from the rack on Tuesday orWednesday morning, as he did on Thursday morning (theday after discussing the drivers'meetingwithVicePresidentVeach), although Simmons worked at thewarehouse Monday through Thursday that week. Moreo-ver,Simmons did not leave any message for Edwards'immediate supervisor, Holliday, to tell Edwards that hewas discharged, even thoughSimmonsadmitted that henormally left it to the supervisor to relay the decision todischarge an employee. Furthermore, at the time of thedischarge,Simmons did not mention either leaving workwithout permission or refusing to work overtime as areason for the discharge. (Edwards had no recollection atthe trial of the purported Monday incident. He crediblytestified that he was not required to get permission to leaveif he went to work early in the morning, that he always gotpermission to leave when he had something special to do,and that he never refused to work overtime.) Simmons didnot impress me as a candid witness, and I discredit histestimony that Edwards refused to work overtime onDecember 18 and left work without permission.The evidence clearly shows that the Company wasconcerned about employee complaints leading to unionorganization.Not only had Edwards been complainingabout excessive overtime,but he was a leader in setting upand speaking at the December 19 meeting,where employeecomplaints were discussed. After considering the Compa-ny's prior illegal actions in preventing unionization andafter considering all the evidence,including Edwards'leadership role in the meeting,his summary discharge, andthe timing of the discharge on December 21 (the day afterManager SimmonsdiscussedthemeetingwithVicePresident Veach), I find that the Company seized uponEdwards' longstanding overtime complaints as a pretextfor eliminating one of the leaders in the employees'concerted activity to remedy their complaints about wagesand working conditions. I further infer that the Company'sdecision to eliminate the employee leadership,while givingwage increases and taking other action to satisfy theemployees,was related to its fear of union organization.Accordingly, I find, as alleged in the complaint, that theCompany discharged employee Edwards on December 21because he engaged in protected concerted activity (theDecember 19 drivers'meeting),inviolation of Section8(a)(1) of the Act.C.Dischargeof HollidayDriver Spencer Holliday,the other leading participant intheDecember 19 drivers'meeting,was discharged onDecember 29.It is undisputed,as driver Holliday credibly testified,that on Friday,December 29 (8 days after driver Edwards'discharge),Holliday returned to the warehouse from a run,and while working on another run, his brother, DriverSupervisor Parker Holliday, called him over to the side anddischarged him. Supervisor Holliday explained that VicePresident Veach and Warehouse Manager Simmons "saidme being his brother,Ishould have told him about the[December 19] meeting;and they just as soon as I findmyself something else to do. . . .I tried to assure him thatitwas not a union meeting." Supervisor Holliday said "itwas out of his hands"and "told me that I could talk to Mr.Veach"but "he doubted that it would do any good but Icould try."Driver Holliday then spoke to Veach, asked"why I was fired,"and said to Veach,"Iknow it isprobably about the meeting we had two weeks earlier but Iwould like to reassure him it was not a union meeting, andIthink he was making a mistake."Veach responded,"Well, Parker was my bossman;and if he fired me, he musthave had good reason. . .that's all I have to say."(Without explanation, the Company failed to call Veach totestify.Neither the General Counsel nor the Companycalled Parker Holliday,who was no longer employed bytheCompany. Although the Company challenges driverSpencer Holliday's credibility, he impressed me as being anhonest, forthright witness.) BI-LO, INC. 'At the trial, the Company stated that driver Holliday wasasked to look for anotherjob "because of problems he washaving with his brother , . . and m relationship with otherdrivers"; that "no intention was ever made that he wouldbe discharged"; bLt at the suggestion that he begin lookingfor another job, Holliday said, "in that case, I will quit,"and he "voluntarily resigned as of that day." Thereafter theCompany called a single defense witness,ManagerSimmons,who gave testimony contradicting this theory ofthe case.Now in its brief, the Company admits thatHolliday was discharged on December 29 and, relying onSimmons' testimony, contends that the discharge was"precipitated by his bad driving record" as well as his"angry attitude" displayed toward his brother the daybefore. (Several months earlier, as driver Holliday crediblytestified,he had been called into the office by VicePresident Veach who said "you have been reported to mefordriving too fast."He had been employed sinceFebruary 1971, and had served as dispatcher part of thetime.) Simmons, from his demeanor on the stand, im-pressed me as being more concerned with attempting tosupport the Company's cause than accurately reportingwhat had happened. I discredit his uncorroborated claimthat driver Holliday was discharged because of a baddriving record or other misconduct, and find that theCompany discharged him, like it did driver Edwards,because of his leading role in the December 19 meeting.Accordingly, I find that the Company discharged driverHolliday for engaging in the concerted protected activity,in violation of Section 8(a)(l) of the Act.CONCLUSIONS OF LAWBy discharging William Edwards on December 21 andSpencer Holliday on December 29 because of protectedconcertedactivity,the Company engaged in unfair laborpractices affecting commerce within themeaning ofSection 8(a)(1) and Section 2(6) and(7)of the Act.REMEDYHaving found that the Respondent has engaged incertain unfair labor practices, I find it necessary to orderthe Respondent to cease and desist therefrom and to takecertainaffirmativeactiondesigned to effectuate thepolicies of the Act.The Respondent having unlawfully discharged twoemployees, I find it necessary to order the Respondent tooffer them full reinstatement, with backpay computed on aquarterly basis plus interest at 6 percent per annum asprescribed inF.W.Woolworth Company,90 NLRB 289(1950), andIsisPlumbing & Heating Co.,138 NLRB 716(1962), from date of discharge to date reinstatement isoffered.Upon the foregoing findings of fact and conclusions oflaw, upon the entire record, and pursuant to Section 10(c)of the Act, I hereby issue the following recommended:ORDER 3Respondent, Bi-Lo, Inc., its officers, agents, successors,and assigns, shall:1.Cease and desist from:491(a)Discharging or otherwise discriminating against anyemployee for engaging in protected concerted activity.(b) In any like or related manner interfering with,restraining, or coercing employees in the exercise of theirrights under Section 7 of the Act.2.Take the following affirmative action necessary toeffectuate the policies of the Act:(a)OfferWilliamEdwards and Spencer Hollidayimmediate and full reinstatement to their formerjobs or, iftheir jobs no longer exist, to substantially equivalentpositions,without prejudice to their seniority or otherrights and privileges, and make them whole for their lostearnings in the manner set forth in the "Remedy" sectionof thisDecision.(b) Preserve and, upon request, make available to theBoard or itsagents,for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports, and all records necessary toanalyze the amount of backpay due under the terms of thisrecommended Order.(c)Post at its warehouse in Mauldin, South Carolina,copies of the attached notice marked "Appendix."4 Copiesof the notice, on forms provided by the Regional DirectorforRegion 11, after being duly signed by Respondent'sauthorized representative, shall be posted by the Respon-dent immediately upon receipt thereof, and be maintainedfor 60 consecutive days thereafter, in conspicuous places,including all placeswhere notices to employees arecustomarily posted. Reasonable steps shall be taken by theRespondent to ensure that the notices are not altered,defaced, or covered by any other material.(d)Notify the Regional Director, in writing, within 20days from the date of this Order, what steps theRespondent has taken to comply herewith.iIn the event no exceptionsare filed as provided by Sec. 102 46 of theRules and Regulations of theNationalLabor Relations Board, the findings,conclusions,and recommendedOrderherein shall,as provided in Sec.102 48 of theRules and Regulations,be adoptedby theBoard and becomeits findings,conclusions, and order,and allobjections thereto shall bedeemed waived for all purposes.+ In the event the Board'sOrder is enforced by a Judgment of the UnitedStates Court of Appeals, the wordsin the notice reading "Postedby Orderof the National Labor Relations Board" shall read "PostedPursuant to aJudgmentof the United States Court of AppealsEnforcingan Order of theNational LaborRelations Board "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the UnitedStatesGovernmentThe National Labor Relations Board having found, aftertrial, that we violated Federal law by discharging employ-ees for meeting with other employees to discuss wages andconditions of employment:WE WILL offerfull reinstatementtoWilliam Ed-wards and Spencer Holliday, with backpay plus 6-percent interest.WE WILL NOT discharge any of you for joiningtogether to discuss or take actions to obtain betterwages or working conditions. 492DECISIONS OF NATIONAL LABOR RELATIONS BOARDWE WILL NOT interfere with your lawfulactivitiesinThisisan official notice and must notbe defaced byany similar manner.anyone.DatedByThis noticemust remainposted for 60 consecutive daysBI-Lo, INC.from thedate of posting and must notbe altered, defaced,(Employer)or covered by any othermaterial.Any question concerningthisnotice or compliance with itsprovisionsmay be(Representative)(Title)directedto the Board'sOffice, 1624WachoviaBuilding,301North MainStreet,Winston-Salem,North Carolina27101, Telephone 919-723-2300.